IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


LEONARDO PEREZ,

              Appellant,

 v.                                                       Case No. 5D15-1874

FEDERAL NATIONAL MORTGAGE
ASSOCIATION, ET AL.,

              Appellees.

________________________________/

Opinion filed June 17, 2016

Non-Final Appeal from the Circuit Court
for Orange County,
John H. Adams, Judge.

Leonardo Perez, Apopka, pro se.

Susan B. Morrison and Lauren E. Wages,
Law Office of Daniel C. Consuegra, P.L.,
Tampa, for Appellee, Federal National
Mortgage Association.

No Appearance for other Appellees.

PER CURIAM.

       Affirmed. See Heilman v. Fla. Dep’t of Revenue, 727 So. 2d 958. 960 (Fla. 4th

DCA 1998) ("[I]n cases involving multiple filings of removal petitions, a state court retains

jurisdiction to act when the federal court subsequently denies a removal petition which is
based on the same grounds as a previously denied removal petition." (citing Farm Credit

Bank of St. Paul v. Rub, 481 N.W.2d 451 (N.D. 1992))).

TORPY, BERGER and LAMBERT, JJ., concur.




                                          2